I think the statute is designed to protect females who are under the age of eighteen years who possess both physical and mental purety. Andre v. State, 5 Iowa 389, 69 Am. Dec. 708. Furthermore the statute as now written is not limited tofemales but applies to chaste males under eighteen years of age. See Chapter 8596, Acts of 1921, which amended Section 5409 R. G. S. to protect males as well as females under the age of eighteen years of previous chaste character.
At the trial the defendant produced a girl friend of the prosecutrix who testified that she and the prosecutrix had been out on "petting" parties. The purpose of this evidence was to show that prosecutrix was a frequent participant in "petting" parties and therefore was not of previous chaste character as alleged. The court sustained an objection to a question by counsel for defendant as to what she meant by the words "petting party." The ground of the State's objection was that "petting party" is a term generally understood and needs no explanation. The Court in sustaining the objection thereby refused to let the witness Dorothy Taylor explain what she meant when she said that she and the prosecutrix frequently drank liquor and went out on "petting" parties. I think this was error.
Even though the term "petting party" may have been quite well understood by the Assistant County Solicitor, it may not have been as fully understood by the members of the jury, nor was it possible to translate into a record for this court the knowledge of the Assistant County Solicitor in making of a proper bill of exceptions so that we might have the benefit of it for our review *Page 335 
here on writ of error. See Flores v. State, 72 Fla. 302, 73 Sou. Rep. 234, L.R.A. 1917B.
It seems to me that in these days of "flaming youth" the defendant in cases like this should be accorded the fullest opportunity to show that the prosecuting witness is not "of previous chaste character" as must be alleged and proved to warrant a conviction, and that to unduly restrict that right is error.
I think the judgment should be reversed for this and other errors of like character which in my judgment warrant a new trial.
The main complaint of the prosecuting witness seemed to be that the accused married somebody else and not her as she says he promised. The evidence is probably of such conflicting character that we could not reverse the case for insufficiency in that respect alone, but it is by no means satisfactory in my judgment to conclusively show the pure and chaste character of the prosecutrix so as to render the procedural errors harmless because of clear proof of guilt.
I therefore dissent.